

FINANCIAL CONSULTANCY AGREEMENT


This FINANCIAL CONSULTANCY AGREEMENT (the “Agreement”), entered into as of April
[ ], 2007, between Benda Pharmaceutical, Inc. (“Benda”), a corporation organized
under the laws of Delaware of the United States, and Super Pioneer International
Limited (“Super”).


RECITALS


According to this FINANCIAL CONSULTANCY AGREEMENT, Benda and Super enter into
this Agreement about the financial consultancy services to be provided by Super
concerning Benda’s acquisition of Shenzhen Sibiono Gene Tech Co., Ltd.;


NOW, THEREFORE, in consideration of the two parties’ warranties and other
valuable considerations acknowledged and received herein, and intending to be
legally bound hereby, the two parties agree as follows:


1. Consultancy Services
 
Super shall render financial consultancy services to Benda, concerning its
acquisition of Shenzhen Sibiono Gene Tech co., Ltd.


2. Compensation
 
According to the two parties’ agreements, Benda shall, within three months after
the effectiveness of this Agreement, issue 2,100,000 shares of its common stocks
(“Share Consideration”) to Super, 1,960,000 shares of which are redeemable
stocks issued in consideration of the consultancy services under Section 1
above. In case that Benda fails to provide the Share Compensation in time, Super
may request Benda to provide a total cash compensation of $7,056,000, concerning
the above 1,960,000 shares of redeemable stocks Super entitled to under this
section at $3.6 per share, on or before December 31, 2007.
 

--------------------------------------------------------------------------------




3. Lock-up
 
Super hereby undertakes that it will not offer, sell, contract to sell, pledge
or otherwise dispose of, directly or indirectly, any Benda’s shares received by
it under Section 2 of this Agreement, enter into a transaction that would have
the same effect, or enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
such Benda’s shares, whether any of these transactions are to be settled by
delivery of any such Benda’s shares, in cash or otherwise, or publicly disclose
the intention to make any offer, sale, pledge or disposition, or to enter into
any transaction, swap, hedge or other arrangement, for a period of 12 months
from the date of issuance of such Benda’s shares.


4. Redemption Rights
 
Within 3 months from the last date of the above lock-up period, in the event
that the public trading price of the shares of Benda did not reach $3.6 per
share AND Benda was not listed in the capital market of NASDAQ or AMEX, Super
shall have the option to ask Benda to redeem 1,960,000 shares of redeemable
stock owned by Super under Section 2 of this Agreement at $3.6 per share. Such
option shall be expired within one month from the last date of the three month
period.


5. Confidential Information
 
“Confidential Information” refers to all oral or written information relating to
Benda and Super, including but not limited to their names, addresses, telephone
numbers, financial statements and any other relevant information. If the two
parties cease cooperation or the disclosing party requires in writing, the
receiving party shall return to the disclosing party all Confidential
Information, i.e., all confidential information disclosed to the receiving party
in files or other tangible forms, all copies, excerpts, records and statements
of the Confidential Information, and all other written proprietary information
of the disclosing party, including all other written information kept by the
receiving party’s employees, agents or representatives. The receiving party and
the above personnel shall observe the confidentiality requirement of this
Agreement during the two years thereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Amendment
 
This Agreement may be amended or modified in writing upon both parties’ consent.


7. Headings 
 
The headings in this Agreement are for reference purpose only and shall not
affect in any way the meanings or interpretation of this Agreement.


8. Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware of the United States.


9. Parties
 
This Agreement is executed by both parties’ representatives in one or more
counterparts. Each counterpart when executed shall be deemed as an original but
all of which when taken together shall constitute one and the same agreement.
Any executed agreement transmitted through fax is valid and binding,
constituting an enforceable original.


10. Notice and Waiver
 
Any notice or waiver required or permitted by the two parities shall be made in
writing.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Agreement shall come into effect as of the date of its
execution.
 
Benda Pharmaceutical, Inc.


CEO
Date April [   ], 2007
 
Super Pioneer International Limited
　
CEO
Date April [   ], 2007



--------------------------------------------------------------------------------


 